Citation Nr: 0434440	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-28 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastritis with 
epigastric pain.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to an effective date earlier than August 8, 
2002, for a grant of service connection for prostatitis with 
chronic urethritis and left epididymitis.

4.  Entitlement to an effective date earlier than August 8, 
2002, for a grant of service connection for degenerative 
disease, L-5, with spondylosis and right-sided radiculopathy.

5.  Entitlement to an effective date earlier than September 
23, 2002, for a grant of a separate evaluation for 
radiculopathy of the right lower extremity.

6.  Entitlement to an effective date earlier than August 8, 
2002, for a grant of an evaluation of 60 percent for 
degenerative disc disease of the cervical spine with 
neuropathy of the upper extremities.

7.  Entitlement to an effective date earlier than September 
23, 2002, for a grant of a separate evaluation for neuropathy 
of the right upper extremity.

8.  Entitlement to an effective date earlier than September 
23, 2002, for a grant of a separate evaluation for neuropathy 
of the left upper extremity.      


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in December 2002 and March 2003 by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that, by filing a timely notice of 
disagreement, the veteran initiated an appeal of the RO's 
denial of his claims for service connection for gastritis 
with epigastric pain, gastroesophageal reflux disease, a 
hiatal hernia, and adenomatous polyps by the December 2002 
rating decision.  The RO furnished the veteran with a 
statement of the case in September 2003 which listed the four 
service connection issues.  On VA Form 9, Appeal to the Board 
of Veterans' Appeals, received in October 2003, the veteran 
stated that he was only appealing the issues of entitlement 
to service connection for gastritis and gastroesophageal 
reflux disease.  Therefore, the veteran perfected his appeal 
only as to those issues and the issues of entitlement to 
service connection for a hiatal hernia and for adenomatous 
polyps are not before the Board at this time.  See 38 C.F.R. 
§ 20.202 (2004). 

On July 16, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In March 2004 and in August 2004, the Board received 
documents from the veteran which were duplicates of items of 
evidence previously of record and which are, therefore, not 
pertinent to the current appeal.  For that reason, initial 
consideration of the additional evidence by the agency of 
original jurisdiction is not required.  See 38 C.F.R. 
§ 20.1304 (2004).

The issues of entitlement to service connection for gastritis 
with epigastric pain and gastroesophageal reflux disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims decided herein.

2.  The date of claim for service connection for prostatitis 
with chronic urethritis and left epididymitis was August 8, 
2002, which was more than one year after the veteran's 
separation from service.

3.  Entitlement to service connection for prostatitis with 
chronic urethritis and left epididymitis arose prior to 
August 8, 2002.

4.  The date of claim for service connection for degenerative 
disc disease, L-5, with spondylosis and right sided 
radiculopathy, was August 8, 2002, which was more than one 
year after the veteran's separation from service.

5.  Degenerative disc disease, L-5, with spondylosis and 
right sided radiculopathy, was not part and parcel of 
somatoform pain disorder for which service connection was 
granted by a June 1989 rating decision.

6.  The date of claim for an increased evaluation for a 
cervical spine disability was June 20, 1991.

7.  Entitlement to an evaluation of 60 percent for 
degenerative disc disease of the cervical spine with 
neuropathy of the upper extremities radiculopathy of the 
right lower extremity did not arise earlier than August 8, 
2002.

8.  The criteria for evaluating intervertebral disc syndrome 
were revised effective September 23, 2002. 


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than August 8, 
2002, for a grant of service connection for prostatitis with 
chronic urethritis and left epididymitis is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).

2.  Entitlement to an effective date earlier than August 8, 
2002, for a grant of service connection for degenerative 
disease, L-5, with spondylosis and right-sided radiculopathy, 
is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

3.  Entitlement to an effective date earlier than September 
23, 2002, for a grant of a separate evaluation for 
radiculopathy of the right lower extremity is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004); 67 Fed. Reg. 54349 (August 22, 2002); 68 Fed. Reg. 
51454-51456 (August 27, 2003).

4.  Entitlement to an effective date earlier than August 8, 
2002, for a grant of an evaluation of 60 percent for 
degenerative disc disease of the cervical spine with 
neuropathy of the upper extremities is not warranted.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

5.  Entitlement to an effective date earlier than September 
23, 2002, for a grant of a separate evaluation for neuropathy 
of the right upper extremity is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004); 67 Fed. 
Reg. 54349 (August 22, 2002); 68 Fed. Reg. 51454-51456 
(August 27, 2003).

6.  Entitlement to an effective date earlier than September 
23, 2002, for a grant of a separate evaluation for neuropathy 
of the left upper extremity is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004); 67 Fed. 
Reg. 54349 (August 22, 2002); 68 Fed. Reg. 51454-51456 
(August 27, 2003).      

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, the rating decision in March 2003 
granted: service connection for prostatitis with chronic 
urethritis and left epididymitis effective August 8, 2002;
service connection for degenerative disc disease, L-5, with 
spondylosis and right-sided radiculopathy effective August 8, 
2002; a separate evaluation for radiculopathy of the right 
lower extremity effective September 23, 2002; an evaluation 
of 60 percent for degenerative disc disease of the cervical 
spine with neuropathy of the upper extremities effective 
August 8, 2002; and separate evaluations for neuropathy of 
the right upper extremity and of the left upper extremity 
effective September 23, 2002.  Prior to the rating action in 
March 2003, the RO sent the veteran VCAA notice letters in 
August and September 2002 concerning the elements of 
successful service connection and increased rating claims.  
After the veteran was notified in April 2003 of the RO's 
decision on his claims, he filed a notice of disagreement in 
June 2003 with the effective dates assigned by the RO.  

VA's General Counsel considered the question of whether VA 
must notify a claimant of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  VAOPGCPREC 
8-2003, published at 69 Fed. Reg. 25180 (2004).  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department 
of Veterans Affairs (VA), upon receipt of 
a complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the "agency of 
original jurisdiction" must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103 notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.  

The Board finds that, in the veteran's case further notice is 
not required with regard to his earlier effective date claims 
in that documentation already sent to the veteran has 
fulfilled VA's notification duties.  Specifically, in a 
statement of the case furnished in June 2003 the RO notified 
the veteran of the legal authority governing determinations 
as to effective dates, the evidence considered, and the 
reasons and bases for the determinations made in his case.  
Based on these facts, the veteran has been fully advised as 
to what evidence would be required to show entitlement to 
earlier effective dates.  The veteran has not responded with 
additional evidence but instead asserts entitlement to 
earlier effective dates based on evidence and argument 
already in the claims file and considered in this appeal.

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claims decided herein.  The RO decided the claims for earlier 
effective dates based on all evidence of record.  The RO 
determined that the record with regard to the earlier 
effective date claim was complete.  The veteran has not 
identified any additional evidence which is pertinent to the 
issues on appeal.  As such, the Board finds that all evidence 
necessary for an equitable resolution of the claims on appeal 
decided herein has been obtained.

II. Legal Criteria

A.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  The United States Court of Appeals for the Federal 
Circuit has held that 38 C.F.R. § 3.155(a) does not deal with 
or authorize oral informal claims.  Rodriguez v. West, 189 
F.3d 1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing".

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  

Under 38 C.F.R. § 3.400(b)(2)(i) (2004), the effective date 
for a grant of direct service connection will be the day 
following separation from active service, or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  

The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2004).

B.  Increased Evaluation for Cervical Spine Disability and 
Intervertebral Disc Syndrome

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5003, pertaining to degenerative arthritis (degenerative 
joint disease) provided that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5290 provided that slight 
limitation of motion of the cervical spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 30 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for intervertebral disc 
syndrome with characteristic pain on motion.  An evaluation 
of 20 percent evaluation was warranted for intervertebral 
disc syndrome with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provides that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2003).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that a diagnostic code based on limitation of motion of 
a joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral or 
cervical strain, Diagnostic Code 5237, and degenerative 
arthritis of the spine, Diagnostic Code 5242, are evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 10 percent is warranted for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees.  An evaluation of 20 percent is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees.  An 
evaluation of 30 percent is warranted for forward flexion of 
the cervical spine 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine provides that any associated objective 
neurologic abnormalities, including, but not limited to bowel 
and bladder impairment shall be evaluated separately under 
the appropriate diagnostic code.

Note (2) to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

III. Factual Background

The veteran's Department of Defense (DD) Form 214 showed that 
he was separated from active service on March 6, 1989.

On March 13, 1989, the veteran filed VA Form 21-526, 
Veteran's Application for Compensation or Pension.  On his 
application form, with regard to the nature of sickness, 
disease, or injury, the veteran stated, "Please review 
medical treatment record and physical evaluation board 
furnished."

The veteran's service medical records included the report of 
a physical evaluation board (PEB) in January 1989.  The PEB 
found that the disabilities of somatoform pain disorder and 
major depressive episode with mood congruent psychotic 
features, moderate, were incurred or aggravated while the 
veteran was entitled to basic pay, were in LD [line of duty] 
in time of war or national emergency, and were proximate 
results of the performance of duty.  

The Board notes that "somatoform" means denoting 
psychogenic symptoms resembling those of physical disease.  
See Dorland's Illustrated Medical Dictionary 1545 (24th ed., 
1994). 

The service medical records also showed a diagnosis of 
prostatitis with chronic urethritis and left epididymitis in 
October 1977.  A CT scan of the lumbar spine in July 1988 
showed minimal disc bulging at L4-5 and L5-S1.

A rating decision in June 1989 granted entitlement to service 
connection for somatoform pain disorder, major depression, 
evaluated as 30 percent disabling from March 7, 1989, the day 
after the veteran's separation from service.  

In a statement received in November 1989, the veteran stated 
that he wished to make an issue of his cervical spine, which 
he felt had been either mis-diagnosed or not properly 
considered.  He submitted copies of service medical records, 
including a report of a medical board proceeding in May 1987, 
which diagnosed chronic cervical pain with radicular symptoms 
into the right shoulder and arm, and a report of X-rays of 
his cervical spine in January 1989, which resulted in an 
impression of mild anomalies of C-5, C-6, and C-7.

The veteran's service medical records contain a report of a 
medical board in August 1988 which noted that the veteran had 
a several year history of chronic and recurrent neck pain 
which he attributed to a fall off a truck in Vietnam in 1973.  
He stated that he fell approximately eight feet from the 
truck and struck his head without loss of consciousness.  In 
recent months an extensive outpatient workup, which included 
EMGs [electromyelograms], nerve conduction testing, and CT 
scans of the cervical and lumbar regions of the spine 
disclosed only mild degenerative changes of the cervical 
spine.  During a recent psychiatric evaluation, the veteran 
was felt to have a history of depression.  He gave a several 
month history of a pervasively sad and dysphoric mood with 
severe insomnia.  On mental status examination, the veteran's 
affect was constricted and his mood was dysphoric.  Thought 
content was notable for preoccupation with his physical 
complaints and his belief, despite strong evidence to the 
contrary, that he had cancer of the neck which explained all 
of his recurrent musculoskeletal pain.  During 
hospitalization, it was felt that the veteran was suffering 
from a major depressive episode with psychotic features.  He 
was treated with psychoactive medication.  A neurological 
examination was without abnormality except for mild right 
seventh cranial nerve palsy.  An orthopedic evaluation 
revealed no new findings except for chronic mild degenerative 
cervical disease.  The primary diagnosis was major depressive 
episode with mood congruent psychotic features.  The other 
medical board diagnoses in August 1988 were somatoform pain 
disorder, chronic mild right Bell's palsy; and mild cervical 
degenerative changes of C-5 through C-7 with minimal 
osteophyte formation.

A rating decision in December 1989 granted entitlement to 
service connection for degenerative disease of the cervical 
spine, evaluated as 20 percent disabling from March 7, 1989.

At a VA neurology clinic in March 1990, the veteran 
complained of pain in his right arm and right leg for a 
period of months.  An examination found no significant 
neuropathy, radiculopathy, or myelopathy.

At a service department hospital in May 1990, the veteran 
complained of right flank pain for one week radiating to his 
right leg.  It was noted that he had a history of DJD  
[degenerative joint disease] of the back.  On examination, 
straight leg raising was positive with radiation into the 
right leg.  The assessment was degenerative joint disease 
with radiation.

On June 20, 1991, the veteran filed another VA Form 21-526.  
On his claim form, with regard to nature of sickness, 
disease, or injuries for which the claim was made, the 
veteran stated, "Low blood count, loss of feeling in right 
hand, left hand, right leg pain, popping & pain in foot, 
dizzy spells, stomach pains, side pains and Bells Palsy."

VA X-rays of the veteran's cervical spine in July 1991 showed 
mild degenerative disc changes at C5-6 and C6-7.

At a VA examination in July 1991, the veteran complained of 
almost constant aching pain in the back of his head and neck 
for several years which radiated at times out into the 
shoulders.  He stated that the pain was worse on turning his 
head from side to side.  On examination, there was no 
limitation of motion of the cervical spine, although the 
veteran complained of some pain on motion of his neck.  DTRs 
[deep tendon reflexes] in the arms were normal, and there was 
no motor weakness of the arms.  The diagnosis was 
degenerative disc disease of the cervical spine.

At a VA psychiatric examination in July 1991, the veteran 
described frequent feelings of depression and tension and 
reported that he was frequently unable to sleep.  He stated 
that his physical symptoms had gotten worse, with pain in his 
back, both the lumbar and cervical regions, with pain 
extending into his head and preventing him from any sort of 
activity.  The diagnosis was major depression with somatoform 
disorder.  

A rating decision in August 1991 confirmed and continued the 
30 percent evaluation for major depression with somatoform 
disorder and the 20 percent evaluation for degenerative 
disease of the cervical spine.  The rating decision stated, 
"The recent claim for pain of the right leg, loss of feeling 
of hand, bilateral, popping and pain in foot, stomach pain, 
and side pain submitted by the veteran is a claim for service 
connection for symptoms which are considered as 
manifestations of the veteran's service connected cervical 
spine disability and service connected nervous condition.  
The severity of these symptoms are considered in evaluating 
these two and are not considered disabilities in their own 
right.  The 20 % evaluation assigned for the cervical spine 
condition continues to be warranted based on pain on motion 
of head and neck with confirmed findings of degenerative disc 
disease.  The 30 % evaluation is continued for the veteran's 
major depression with somatoform disorder based on 
manifestation of symptoms producing definite impairment of 
earning capacity.

In August 1991, the RO sent the veteran a copy of the rating 
decision and of VA Form 1-4107 pertaining to his procedural 
and appellate rights.

In November 1991, a statement was received from the veteran 
in which he said, "I disagree (appeal) my 20 % back 
condition, 0 % Bells Palsy, denial of SC for dizziness, 
denial of SC for stomach pain; 30 % for depression; and pain 
in neck."

In October 1993, at a service department hospital, the 
veteran complained of neck pain.  It was noted that he had a 
history of chronic neck pain.  On examination, active range 
of motion of the cervical spine was full.  The assessment was 
cervical spine arthritis.

In February 1995, a statement was received from the veteran 
in which he stated that he wished to reopen his claims for 
increased evaluations for his service connected back 
condition and nervous condition.  He stated that he was 
treated at a VA Medical Center in 1994 and requested  that 
the records be obtained.

A rating decision in March 1995 denied entitlement to 
increased evaluations for major depression with somatoform 
disorder and degenerative disease of the cervical spine on 
the basis that the records of the veteran's VA treatment did 
not show treatment for his service connected disabilities.

A letter to the veteran from a private physician dated in 
January 2000 stated that an MRI showed that the veteran had a 
herniated disc.  A February 2000 letter from the physician to 
the veteran stated that the veteran had mild neuropathy in 
his lower extremities.

On August 8, 2002, the veteran filed another VA Form 21-526.  
On his claim form, in response to a question regarding the 
disabilities he was claiming, the veteran stated that he was 
claiming a herniated disc of the lumbar spine, spondylosis L-
5,  neuropathy, and urination problems.

At a VA genitourinary examination in March 2003, it was noted 
that the veteran had a history of prostatitis, which had been 
treated occasionally with antibiotics, and the excision of 
left epididymis or cyst.  On examination, the scrotum had 
slight tenderness over the previous area of epididymis; the 
examiner was unable to completely sweep the prostate gland 
due to the veteran's spasticity.  The diagnoses were history 
of chronic prostatitis, periodically under treatment, and 
history of left epididymis with epididymectomy, recovered.

At a VA spine examination in March 2003, the veteran gave a 
history of back pain in service from 1971 to 1989.  He 
complained of increasing symptoms of low back pain with some 
right lower extremity radiculopathy.  On examination, the 
veteran complained of pain on motion of the lumbar spine.  He 
had 4/5 weakness of the lower extremity on the right compared 
to the left.  The diagnosis was degenerative disease of the 
lumbosacral spine with right radiculopathy.  

At a VA neurological examination in March 2003, the veteran 
complained of neck and back pains.  He stated that the pain 
was worse in his right shoulder and neck but radiated upward 
to his head and downward to his right hip.  An examination 
was remarkable for the absence of biceps, triceps, and 
brachioradialis reflexes in the upper extremities.  The 
examiner found that the veteran had had simultaneous, 
constant neck and right thoracic and back pain for ten years 
with intermittent right lower extremity pains.  He reported 
that the neurological examination was characterized by slowed 
jogging and decreased upper extremity reflexes but normal 
lower extremities.  He stated an opinion that the veteran's 
cervical disc bulging was the likely cause of the decreased 
upper extremity reflexes and upper extremity pains.  
IV. Analysis

A.  Earlier Effective Date for Service Connection for 
Prostatitis with Chronic Urethritis and Left Epididymitis

The veteran's claim for urination problems received on August 
8, 2002, was accepted as a claim of entitlement to service 
connection for prostatitis with chronic urethritis and left 
epididymitis.  No communication received by VA prior to 
August 8, 2002, identified service connection for prostatitis 
as a benefit being sought by the veteran.  The Board, 
therefore, finds that the date of claim was August 8, 2002.  
See 38 C.F.R. § 3.155(a) (2004).  Although entitlement to 
service connection for prostatitis may have arisen prior to 
August 8, 2002, the effective date of the grant of service 
connection may not be earlier than the date of claim or the 
date entitlement arose, whichever is later.  Because the 
veteran did not file a claim for service connection for 
prostatitis within one year of his separation from service, 
the proper  effective date of the grant of service connection 
for prostatitis with chronic urethritis and left epididymitis 
is the date of claim, August 8, 2002.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).  Entitlement to 
an earlier effective date is not established.

B.  Earlier Effective Date for Service Connection for 
Degenerative Disease, L-5, With Spondylosis and Right-sided 
Radiculopathy

The veteran filed a claim for service connection for a 
herniated lumbar disc on August 8, 2002.  His claim was 
accepted as a claim of entitlement to service connection for 
degenerative disc disease, L-5, with spondylosis and right-
sided radiculopathy.  No communication received by VA prior 
to August 8, 2002, identified service connection for 
prostatitis as a benefit being sought by the veteran.  The 
veteran and his representative argue, however, that his 
original claim received in March 1989, which requested that 
VA review his records, constituted a claim for all disorders 
documented in his service medical records, to include 
minimally bulging lumbosacral discs.  This interesting 
argument is without merit.  The law and regulations 
applicable to claims and effective dates require the claimant 
to identify the benefits being sought with sufficient 
specificity to permit VA to adjudicate the claims after any 
necessary development.  The veteran's claim received in March 
1989 simply did not identify service connection for a 
disability of the lumbosacral spine as a benefit being sought 
at that time.  The veteran and his representative also argue 
that all physical disabilities for which service connection 
was eventually granted, including degenerative disc disease, 
L-5, were subjects of his original claim in March 1989 for 
service connection for somatoform pain disorder, a disability 
diagnosed by the PEB.  However, somatoform pain disorder is a 
psychiatric disability which may not reasonably be held to 
include physical disabilities which the claimant has not 
specifically identified as disabilities for which service 
connection is being sought.  For these reasons, the Board 
must find that the date of claim was August 8, 2002, and not 
earlier.  See 38 C.F.R. § 3.155(a) (2004).  Because the 
veteran did not file a claim for service connection for 
disability of the lumbosacral spine within one year of his 
separation from service, the proper  effective date of the 
grant of service connection for degenerative disc disease, L-
5, with spondylosis and right-sided radiculopathy is the date 
of claim, August 8, 2002.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2) (2004).  Entitlement to an 
earlier effective date is not established.
 
C.  Earlier Effective Date for Separate Evaluation for 
Radiculopathy of Right Lower Extremity

The rating decision in March 2003 assigned August 8, 2002, 
the date of claim, as the effective date for service 
connection for degenerative disc disease, L-5, with 
spondylosis and right-sided radiculopathy.  As explained 
above, that was the proper effective date.  The rating 
decision in March 2003 also assigned a separate 20 percent 
evaluation for radiculopathy of the right lower extremity 
from September 23, 2002, and a separate 20 percent evaluation 
for degenerative disc disease, L-5, with spondylosis, from 
September 23, 2002.  As noted in the Legal Criteria section 
of this decision, September 23, 2002, was the date on which 
Diagnostic Code 5293 was revised to provide that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  In addition, Note (1) to the General Rating 
Formula for Diseases and Injuries of the Spine, which 
provides that any associated objective neurologic 
abnormalities shall be evaluated separately under the 
appropriate diagnostic code, became effective September 26, 
2003.  Although the veteran has requested an earlier 
effective date for the separate evaluation for radiculopathy 
of the right lower extremity, he and his representative have 
not argued that the revised criteria for rating 
intervertebral disc syndrome and disabilities of the spine do 
not apply to his case.  In the veteran's case, the RO rated 
radiculopathy separately effective August 8, 2002, the date 
of claim for service connection for degenerative disc 
disease, L-5, with spondylosis and right-sided radiculopathy.  
As explained above, because the veteran did not file a claim 
for service connection for degenerative disc disease, L-5, 
with spondylosis and right-sided radiculopathy within one 
year of his separation from active service, the effective 
date for the grant of service connection may not be earlier 
than the date of claim.  See 38 C.F.R. § 3.400(b)(2) (2004).  
There is no basis in law to allow an effective date for the 
separate evaluation for radiculopathy earlier than the date 
of claim for service connection for  the disability, and so 
entitlement to an effective date earlier than August 8, 2002, 
for the grant of a separate evaluation for radiculopathy of 
the right lower extremity is not established.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400; 67 Fed. 
Reg. 54349 (August 22, 2002); 68 Fed. Reg. 51454-51456 
(August 27, 2003). 

D.  Earlier Effective Date for Evaluation of 60 Percent for 
Degenerative Disc Disease of Cervical Spine with Neuropathy 
of Upper Extremities
As noted above, the veteran filed a claim of entitlement to 
an increased evaluation for his service connected cervical 
spine disability on June 20, 1991.  A rating decision in 
August 1991 denied entitlement to an evaluation in excess of 
20 percent for degenerative disc disease of the cervical 
spine.  The veteran's statement in support of claim, received 
on November 5, 1991, in which he disagree with the rating for 
"pain in neck", constituted a timely notice of 
disagreement.  See 38 C.F.R. §§ 20.201, 20.302(a) (2004).  
Upon receipt of the notice of disagreement, the RO did not 
furnish the veteran with a statement of the case, and so the 
veteran's claim for an increased rating for a cervical spine 
disability filed on June 20, 1991, remained pending.  The 
Board finds, therefore, that the date of claim for an 
increased rating for the veteran's cervical spine disability 
was June 20, 1991.

As the effective date for the grant of a 60 percent 
evaluation for degenerative disc disease of the cervical 
spine with neuropathy of the upper extremities is the date of 
claim or the date entitlement arose, the question for 
consideration is when entitlement arose to a 60 percent 
rating for the cervical spine disability.  The RO assigned an 
effective date of August 8, 2002, for the grant of a 60 
percent evaluation for degenerative disc disease of the 
cervical spine with neuropathy of the upper extremities.  The 
RO found that August 8, 2002, was the date of claim for 
increase.  In the March 2003 rating decision, the RO stated 
that the 60 percent evaluation was being granted on the 
findings of the recent March 10, 2003, VA neurological 
examination, and the Board finds that the report of that VA 
examination does show entitlement to the 60 percent 
evaluation.  The medical evidence of record prior to March 
10, 2003, did not show findings warranting an evaluation of 
60 percent for pronounced intervertebral disc syndrome of the 
cervical spine under the former Diagnostic Code 5293, and so 
the Board must conclude that entitlement to the 60 percent 
evaluation arose on March 10, 2003, but not on an earlier 
date.  Such being the case, there is no basis in law to allow 
an effective date earlier than August 8, 2002, for the grant 
of an evaluation of 60 percent for degenerative disc disease 
of the cervical spine with neuropathy of the upper 
extremities.  See 38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

E.  Earlier Effective Date for Separate Evaluations for 
Neuropathy of Right and Left Upper Extremities

The rating decision in March 2003 assigned September 23, 
2002, as the effective date for the grants of separate 
evaluations for neuropathy of the right upper extremity and 
left upper extremity.  September 23, 2002, was the date on 
which revised Diagnostic Code 5293 became effective.  
Although the veteran has requested an earlier effective date 
for the grants of separate evaluations for neuropathy of the 
right and left upper extremities, he and his representative 
have not argued that the revised criteria for rating 
intervertebral disc syndrome and disabilities of the spine do 
not apply in his case.  As noted in the Legal Criteria 
section of this decision, revised Diagnostic Code 5293, 
effective September 23, 2002, provides that intervertebral 
disc syndrome should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, Note (1) to 
the General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any associated objective 
neurologic abnormalities shall be evaluated separately under 
the appropriate diagnostic code, became effective September 
26, 2003.  As neuropathy of the upper extremities is an 
objective neurologic abnormality associated with the 
veteran's degenerative disc disease of the cervical spine, 
such neuropathy may be rated separately as of the effective 
date of Note (1) to the General Rating Formula for Diseases 
and Injuries of the Spine, September 26, 2003.  Furthermore, 
entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine with neuropathy of the upper 
extremities did not arise earlier than March 10, 2003, the 
date of the VA neurological examination.  Such being the 
case, there is no basis in law to allow an effective date 
earlier than September 23, 2002, for the grants of separate 
evaluations for neuropathy of the upper extremities.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004); 67 
Fed. Reg. 54349 (August 22, 2002); 68 Fed. Reg. 51454-51456 
(August 27, 2003).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
 
ORDER

Entitlement to an effective date earlier than August 8, 2002, 
for a grant of service connection for prostatitis with 
chronic urethritis and left epididymitis is denied.

Entitlement to an effective date earlier than August 8, 2002, 
for a grant of service connection for degenerative disease, 
L-5, with spondylosis and right-sided radiculopathy, is 
denied.

Entitlement to an effective date earlier than September 23, 
2002, for a grant of a separate evaluation for radiculopathy 
of the right lower extremity is denied.

Entitlement to an effective date earlier than August 8, 2002, 
for a grant of an evaluation of 60 percent for degenerative 
disc disease of the cervical spine with neuropathy of the 
upper extremities is denied.

Entitlement to an effective date earlier than September 23, 
2002, for a grant of a separate evaluation for neuropathy of 
the right upper extremity is denied.

Entitlement to an effective date earlier than September 23, 
2002, for a grant of a separate evaluation for neuropathy of 
the left upper extremity is denied.      

REMAND

With regard to the issues of entitlement to service 
connection for gastritis with epigastric pain and 
gastroesophageal reflux disease, the veteran testified at the 
hearing in July 2004 that in service, while he was on a 
medical hold at Fort Eustis, Virginia, he underwent a 
diagnostic study of his stomach.  The veteran's service 
medical records in the claims file do not document such a 
study and are negative for a finding or diagnosis of 
gastritis or gastroesophageal reflux disease.  

The Board notes that the RO received service medical records 
of the veteran on March 13, 1989, and that on March 17, 1989, 
the RO requested additional service medical records.  In 
April 1989, the Field Assistance Branch provided a microfiche 
of the veteran's service personnel records to VA and stated, 
"Medical records not maintained this center."  It does not 
appear that thereafter the RO made any further attempt to 
obtain additional service hospital records.

Because it is not clear if all of the veteran's available 
service medical records, to include any records of 
hospitalization at Fort Eustis, Virginia, have been obtained, 
the Board finds that a further attempt to obtain such records 
should be made prior to appellate review of the claims for 
service connection for gastritis with epigastric pain and 
gastroesophageal reflux disease, and this case will be 
remanded for that purpose.

In the event that additional service medical records are 
obtained which show findings of a gastrointestinal 
abnormality or disorder, an examination and opinion on the 
question of the likelihood of a relationship between a 
current disorder and the in-service findings would be 
indicated.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to obtain from 
the National Personnel Records Center, 
the medical activity at Fort Eustis, 
Virginia, or the depository to which the 
records were retired records of the 
veteran's treatment for gastrointestinal 
complaints at the Fort Eustis, Virginia, 
hospital prior to his separation from 
service in March 1989.

2.  If and only if additional records 
documenting treatment of the veteran's 
gastrointestinal complaints at the Fort 
Eustis, Virginia, hospital during the 
veteran's active duty are obtained, the 
AMC should arrange for the veteran to be 
examined by a specialist in 
gastroenterology, if available, or by a 
physician with appropriate training and 
expertise to determine the nature and 
likely etiology of any current gastritis 
and gastroesophageal reflux disease.  It 
is imperative that the examiner  review 
the veteran's service medical records and 
the pertinent post-service medical 
records in the claims file.  After 
reviewing the pertinent records and 
examining the veteran, the examiner 
should respond to the following question:  
Is it more likely (greater than 50 
percent probability), less likely (less 
than 50 percent probability), or at least 
as likely as not (50 percent probability) 
that gastritis with epigastric pain and 
gastroesophageal reflux disease, if 
found, had onset during the veteran's 
active service from February 1971 to 
March 1989 or are otherwise related to 
such service?
A rationale for the opinion expressed 
should be provided.

3.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on consideration 
of all of the evidence of record.  If the 
RO denies any benefit sought on appeal, 
it should provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



